Citation Nr: 1748466	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-16 617A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for undiagnosed illness manifested by slurred speech.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for undiagnosed illness manifested by memory loss.

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for undiagnosed illness manifested by headaches.

4. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for undiagnosed illness manifested by sleep disorder.

5. Entitlement to service connection, to include on a secondary basis, for speech disorder, to include as due to undiagnosed illness.

6. Entitlement to service connection, to include on a secondary basis, for sleep disorder, to include as due to undiagnosed illness.

7. Entitlement to service connection, to include on a secondary basis, for tremors and muscle spasms, to include as due to undiagnosed illness.

8. Entitlement to service connection, to include on a secondary basis, for dental condition for compensation purposes, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and L.C.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to July 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that although the period for perfecting an appeal of the issues at hand expired in February 2012, before the Veteran submitted a substantive appeal, the RO thereafter re-issued a statement of the case on the same issues in May 2012.  The record shows the Veteran then submitted a substantive appeal within 60 days of that statement of the case.  The RO's actions in issuing a second statement of the case were irregular, but they misled the Veteran into believing he could still submit a substantive appeal; consequently the Board will waive the requirement of a timely filed substantive appeal in this case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

In May 2017, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

The Board notes that the RO, in connection with the dental claim, does not appear to have referred the concomitantly raised matter of entitlement to dental disability for outpatient treatment purposes to the appropriate outpatient dental clinic.  The Board refers this to the RO for appropriate action, namely, referring the matter to the appropriate dental clinic.  The RO is well advised to document the referral of the matter.

The issues of entitlement to service connection for sleep disorder, tremors and muscle spasm are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claims for service connection for undiagnosed illness manifested by slurred speech, memory loss, headaches, and sleep disorder, were denied in an unappealed September 1997 rating decision.

2. Evidence submitted since the September 1997 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for undiagnosed illness manifested by slurred speech and sleep disorder, and therefore creates a reasonable possibility of substantiating those claims.

3. Evidence was received since the September 1997 rating decision, which is new but also cumulative and does not relate to an unestablished fact necessary to substantiate the claims for service connection for undiagnosed illness manifested by memory loss and headaches, and therefore does not raise a reasonable possibility of substantiating those claims.

4. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

5. The Veteran speech disorder has not been shown to be related to service or a service-connected disability.

6. The Veteran's dental disorder is attributable to a known clinical diagnosis; the dental disorder did not originate in service and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The September 1997 rating decision that denied entitlement to service connection for undiagnosed illness manifested by slurred speech, memory loss, headaches, and sleep disorder, is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R §§ 20.302(a), 20.1103 (2016).

2. New and material evidence has been received since the September 1997 rating decision and the requirements to reopen the claims of entitlement to service connection for undiagnosed illness manifested by slurred speech and sleep disorder have been met.  38 U.S.C.A §§ 5108 (West 2014); 38 C.F.R § 3.156 (2016).

3. New and material evidence regarding the claims for service connection for undiagnosed illnesses manifested by memory loss and headaches, has not been received since the final September 1997 RO rating decision; thus, those claims may not be reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for service connection for speech disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

5. The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with a 38 U.S.C.A. § 5103(a)-compliant notice in August 2009.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).



New and Material Evidence

The Veteran's claims for service connection for undiagnosed illness manifested by slurred speech, memory loss, headaches and sleep disorder were originally denied in a September 1997 rating decision.  With regard to the service connection claims for memory loss and slurred speech, the RO denied service connection as the service treatment records (STRs) were negative for complaints of or treatment for those conditions.  Additionally, objective evidence of record, including an August 1997 VA examination, did not show a current diagnosis for the claimed conditions.  With regard to the service connection claim for headaches, the Veteran's claim was denied as there was no evidence of prostrating headaches, and, therefore, no evidence of a ratable disability.  With regard to the Veteran's service-connection claim for sleep disturbances, including nightmares and night sweats, that claim was denied as there was no objective findings of sleep deprivation, nightmares or cold sweats, including a negative August 1997 VA examination, and the Veteran had not submitted any other medical or non-medical record establishing that condition existed.

The Veteran did not perfect an appeal or submit new and material evidence within one year.  Therefore, the September 1997 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2016). 

The Veteran requested the RO reopen his service connection claims in July 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R § 3.156(a) (2016); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2016). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the September 1997 rating decision included the following: service treatment records (STRs) from September 1989 to July 1993; VA examination dated December 1995, April 1996 and August 1997; and VA medical records from December 1994 to April 1996.  

1. Slurred Speech

Evidence added to the claims file relating to the service connection claim for slurred speech since the September 1997 rating decision includes a November 2003 separation from Navy Reserves examination in which the reported habitual stammering or stuttering.  The Veteran further reported periodic slurred speech since his return from the Persian Gulf.  The clinician noted that the Veteran's report of habitual stammering or stuttering was manifested by occasional slurs to speech.  

As noted above, the Veteran's initial service connection claim was denied based upon a finding that the condition did not exist during service.  However, the Board finds that Navy Reserve STRs, most notably the November 2003 Navy Reserve separation examination report, does evidence a potential relationship between the Veteran's reported slurring of speech and service.  Thus, this evidence constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  

Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for undiagnosed illness manifested by slurred speech, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for undiagnosed illness manifested by slurred speech is reopened.  

2. Memory Loss

Evidence added to the claims file relating to the service connection claim for memory loss since the September 1997 rating decision includes a November 2002 Navy reserve STR showing the Veteran denied loss of memory or neurological symptoms.  A November 2003 separation from Navy Reserve examination noted a normal neurological examination and the Veteran denied any loss of memory or neurological symptoms.  

New evidence also includes medical records in which the Veteran endorsed symptoms of memory loss including a February 2010 cardiology history and physical report.

Other evidence includes a July 2010 VA psychological examination which revealed satisfactory immediate, recent and remote memory.  Continuity of thought contained considerable rambling and the examiner noted that the Veteran could be goal-directed when refocused.  

The RO continued to develop the Veteran's claim, including providing the Veteran with a VA examination to determine whether he currently had a memory loss disability.  The Veteran underwent a VA examination in July 2010 to assess whether his service connection claim for memory loss was related to exposure to environmental hazards while stationed in the Persian Gulf.  The examiner found the Veteran's memory within normal limits.  The examiner did note that the Veteran forgot certain information associated with dates and times long past such as where he lived in terms of addresses and phone numbers as a child.  However, the examiner found no evidence of short or long term memory loss.  

The July 2010 examiner referred the Veteran for a neuropsychology examination to further assess his reported short and long term memory problems.  During that examination, the Veteran reported noticing memory problems a couple years after returning from the Persian Gulf, and further reported that his memory had gotten progressively worse over time.  The Veteran reported forgetting to take his medications three times per week, and forgetting phone numbers, addresses and appointments.  He further reported often missing exits on the freeway and that he had to keep a list for everything.  The examiner conducted a series of memory tests and noted that the Veteran performed within the expected ranges.  Performance on memory testing ranged from average to superior for his age group.  Immediate and delayed recall of narrative information fell in the superior and average ranges.  Immediate and delayed recall fell in the average range.  Recognition memory also fell in the average range.  Immediate and delayed visual memory was average to above average ranges.  Lastly, visual recognition memory was in the average range.  The examiner found no indication of memory impairment and found that any reported memory problem was due to increased anxiety, easily provoked severe irritability and anger, chronic sleep problems, and chronic headaches.   

Following the neuropsychology examination, the July 2010 examiner issued an addendum opinion, in which he found an anxiety disorder which possibly included focus and concentration problems.  Based on the psychological examination, the examiner concluded that any potential memory problem would not be caused by a physiological problem. 

The Board notes that the evidence received since September 1997 is new, but is essentially cumulative because it showed that the Veteran continued to report symptoms related to memory loss, but did not provide any competent evidence related to whether he currently had a diagnosed memory loss condition that had an onset in or was otherwise related to active service, including on a secondary basis.  Thus, this evidence would not reasonably substantiate the claim were the claim for service connection for memory loss to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  At most, the competent evidence of record shows that any symptom that could be found approximating memory loss was a symptom associated with a psychological disorder, a condition the Veteran is not currently service-connected for.  Therefore, the Board concludes that new and material evidence to reopen the service connection claim for undiagnosed illness manifested by memory loss has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. Headaches

Evidence added to the claims file relating to the service connection claim for headaches since the September 1997 rating decision includes a November 2002 Report of Medical History in which the Veteran denied frequent or severe headaches.  Additionally, a November 2003 separation from Navy Reserve examination noted a normal neurological examination.  The Veteran reported frequent or severe headaches for which he took Ibuprofen and the clinician noted that the Veteran was diagnosed with Persian Gulf Syndrome by a VA clinic.  

During a September 2009 increased rating examination for the Veteran's service-connected undiagnosed illness manifested by joint pain, he reported headaches once or twice per week which were frontal in nature and lasted approximately 2-3 hours.  Headache pain was reported a 9 on a scale to 10.  The Veteran denied losing any time from work.  The Veteran was referred for a neurological examination due to inconsistent testing results.  

The Veteran underwent a VA neurological examination in November 2009.  The Veteran reported that his headaches began in 1992 and further reported no associated head injury with the onset of his symptoms.  The location of the headaches was posterior and symmetrical and was reported as continuous with variation.  Headaches were reported as pounding with sensitivity to light.  The Veteran also reported being incapacitated up to one hour per day and that his symptoms had progressively worsened.  The examiner found that the severity of the headache attacks were not prostrating and that ordinary activity was possible.  

The Veteran also underwent a VA examination in July 2010 to assess whether his service connection claim for headaches was related to exposure to environmental hazards while stationed in the Persian Gulf.  The examiner noted a long history of occipital headaches with occasional frontal component and nausea.  The examiner also noted some sensitivity to light and noise.  The examiner found that the Veteran suffered from non-prostrating migraine headaches and noted that the Veteran was able to go to work during such episodes.  

The Veteran was referred for a neuropsychology examination to assess his reported short and long term memory problems which occurred in July 2010.  During the examination, the Veteran reported a history of chronic headaches which he related to a head injury during service.  He asserted a head injury related to being stuck by a steel hatch that flew open.  The Veteran also endorsed that the event resulted in a loss of consciousness.  The examiner noted that the asserted head injury had not been previously reported in VA progress notes and further noted a normal 1996 brain MRI study.

In October 2010, the Veteran reported a bad headache a couple days prior located in the left frontal area that lasted 10-12 hours and appeared to be getting worse.  The Veteran further reported a sensation of being hit in the back of the head with a sudden onset of a nose bleed.  In addition, the Veteran reported problems with sinus pressure and stuffy nose.

At a May 2017 Board videoconference hearing, the Veteran testified that he had excruciating headaches.

The Board recognizes the Veteran's July 2010 assertion that his headaches began as a result of a head injury caused by being hit in the head when a hatch flew open.  The Board notes the Veteran made a similar claim in December 1995; however at that time the Veteran reported a head injury occurred as a result of losing his balance while at sea.  However, a review of the STRs reveals no complaints or treatment for a head injury.  Moreover, all examinations conducted during the Veteran's active duty service show that he denied any head injury, including examination reports dated September 1989 and July 1991.  Navy Reserve examination reports additionally show the Veteran denied any head injury, including examination reports dated July 1993, August 1994, June 1997, September 1997, November 2002 and November 2003.  The Veteran additionally denied that his headaches were caused by head trauma during the November 2009 neurological examination.  More importantly, the Board notes that the Veteran previously filed a claim for a head injury which was denied in the September 1997 rating decision; however, that claim is currently not on appeal.

In any event, even if the Board were to consider the Veteran asserted head injury during service, the evidence added to the claims file since the September 1997 rating decision continues to show that the Veteran's headaches have not been manifested by prostrating headaches.  

Therefore, while the evidence received since September 1997 is new, it is also cumulative because it continues to show that the Veteran's headaches have not been manifested to a compensable degree.  Thus, this evidence would not reasonably substantiate the claim were the claim for service connection for headaches to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, supra.  At most, the competent evidence of record shows that the Veteran's experiences headaches that are not prostrating.  Therefore, the Board concludes that new and material evidence to reopen the service connection claim for undiagnosed illness manifested by headaches has not been received and the claim may not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. Sleep Disorder

Evidence added to the claims file relating to the service connection claim for sleep disorder since the September 1997 rating decision includes a February 2010 private medical record which noted a positive report of snoring.  

The Veteran underwent a VA psychological examination in July 2010.  The Veteran reported that it took him about an hour to fall asleep, and after falling asleep he would wake every 1-2 hours.  The Veteran also reported nightmares that were of no specific event.  The Veteran was diagnosed with anxiety disorder and assigned a GAF score of 50.  The examiner opined that the Veteran's symptoms of anxiety were prominent and included sleep disturbance, generalized restlessness, and complaints of focus and concentration.  

The Veteran underwent a VA examination in July 2010 to assess whether his service connection claim for sleep disturbance was related to exposure to environmental hazards while stationed in the Persian Gulf.  The Veteran reported sleeping only 1-2 hours per night.  The examiner opined that it was at least as likely as not that the Veteran's sleep disturbances were related to his diagnosed depression and/or anxiety.  In an addendum opinion, the examiner noted a psychological examination that found an anxiety disorder which could include sleep disturbance.  Based upon that examination, the examiner found that any sleep condition would not be due to a physical problem.

A July 2014 VA primary care note shows the Veteran's girlfriend stated he snored loudly and gasped for air when awake.  A December 2014 VA sleep medicine consultation noted that the Veteran reported loud snoring and apnea witnessed by his ex-wife.  The physician also noted the presence of reflux with regurgitation on a nightly basis despite taking medication regularly.  The Veteran also reported waking up 2 to 4 times per night due to dreams or reflux.  The Veteran was diagnosed with sleep disorder breathing, allergic rhinitis, and esophageal reflux with poor dietary compliance.

A March 2015 VA medical record noted symptoms for obstructive sleep apnea (OSA).  The Veteran indicated that he did not want to pursue treatment for that condition.

As noted above, the September 1997 rating decision denied the Veteran's service connection claim for sleep disorder based upon a finding that there was no objective evidence of sleep deprivation.  However, evidence added to the claims file since the September 1997 rating decision includes evidence supporting a possible diagnosis for OSA; including a December 2014 VA sleep consultation and symptoms of loud snoring and apnea.  Thus, this evidence constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a).  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  

Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for undiagnosed illness manifested by sleep disorder, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for undiagnosed illness manifested by sleep disorder is reopened.  







Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Undiagnosed Illnesses

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2016). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2016).  In the case of claims based on an undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness. 

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i) (2016). 

Also, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317 (c)(2016).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2016). 

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2016). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2016). 

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (2016).

Slurred Speech

The Veteran seeks entitlement to service connection for slurred speech, to include as due to an undiagnosed illness.

1. Factual Background

A September 1989 enlistment examination noted a normal neurological examination, and the Veteran denied any neuritis.  A July 1991 separation examination also noted a normal neurological examination and the Veteran denied any neuritis.

Post-active duty Navy Reserve STRs show the Veteran denied any neuritis during an August 1994 affiliation examination.  In December 1995, the Veteran reported slurring of some words.  Another December 1995 STR noted the Veteran complained of slurred speech.  The examining physician noted the Veteran spoke clearly.  During an August 1997 VA examination, the Veteran reported slurred speech.  A September 1997 Navy Reserve periodic examination and a November 2002 enlistment examination noted a normal neurological examination.  A November 2002 STR shows the Veteran denied any neurological symptoms.  Lastly, a November 2003 separation from Navy Reserve examination noted a normal neurological examination.  The clinician noted periodic slurred speech since the Veteran returned from the Persian Gulf.  The Veteran denied any neurological symptoms.  

The Veteran underwent a VA psychological examination in July 2010.  The Veteran reported frequent verbal anger and irritability.  He stated that he manifested his temper verbally.  The Veteran also complained of problems focusing and concentrating.  The Veteran's speech was found normal to rate and volume, and normal to emotion in demeanor which the examiner noted as irritable.  Continuity of thought contained considerable rambling and the examiner noted that the Veteran could be goal-directed when refocused.  The Veteran was diagnosed with anxiety disorder and assigned a GAF score of 50.  The examiner opined that the Veteran's symptoms of anxiety were prominent and included verbal irritability, generalized restlessness, and complaints of focus and concentration.  

The Veteran underwent a VA examination in July 2010 to assess whether his service connection claim for slurred speech was related to exposure to environmental hazards while stationed in the Persian Gulf.  The Veteran reported intermittent slurred speech and some mild stuttering over the past 10 years.  The examiner noted normal speech without any stuttering during the course of the two hour examination and additionally noted no known disease that would cause intermittent slurring over a 10 year period without any change.  The examiner found no evidence of slurred speech.  In an addendum opinion, the examiner noted a psychological examination that found an anxiety disorder which could include verbal irritability.  Based on that examination, the examiner concluded that the speech condition was not due to a physical problem.

The Veteran was referred for a neuropsychology examination to assess his reported short and long term memory problems which occurred in July 2010.  During the examination, the Veteran reported speech problems in which he drooled every once in a while when he got really upset, and further reported that during those episodes he had problems with finding words and near stuttering.  The Veteran reported that he was very irritable, and that his irritability began while he was in the Navy.  The examiner noted the Veteran's speech as normal in terms of rate, fluency, articulation and prosody.  

2. Legal Analysis

Initially, the Board notes that the medical evidence of record shows that, with regard to the Veteran's reported slurred speech, he has been diagnosed with anxiety disorder manifested by verbal irritability.  Additionally, VA examiners have associated the Veteran's reported slurred speech as a symptom of his anxiety disorder.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran's slurred speech has been specifically attributed to a known psychological disorder and such is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for that condition as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for slurred speech due to an undiagnosed illness under 38 C.F.R. § 3.317.  

The Board will now address whether the Veteran's slurred speech is otherwise related to active duty service. 

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)

After a review of all the evidence, the Board finds the July 2010 VA examination the most probative evidence of record.  As with all VA examinations conducted, no evidence of a current condition consisting of slurred speech was found.  Moreover, normal speech without any stuttering was found during the July 2010 two hour examination.  Despite this finding, the examiner referred the Veteran for a neuropsychology examination to further assess the Veteran's claimed condition.  During this examination, the Veteran stated that he had problems with finding words to the point of near stuttering when really upset.  The Veteran further reported that he was very irritable and that his irritability began during active duty service.  The neuropsychology examiner noted the Veteran's speech as normal in terms of rate, fluency, articulation and prosody.  Based upon the neuropsychological examination, the July 2010 VA examiner issued an addendum opinion in which he determined that any potential speech condition was not due to a physiological condition.  

Therefore, the Board finds that the evidence of record establishes the Veteran's reported verbal disability is secondary to his diagnosed non-service connected anxiety disorder.  This includes findings made by VA examiners as well as lay statements provided by the Veteran during those examinations in which he attributed his stammering to his irritability, a symptom of his anxiety disorder.

Accordingly, based on a review of the evidence of record, the Board finds that the third Shedden requirement has not been met.  As no nexus exists between the current disability and service, or a service-connected disability, the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Dental Condition

The Veteran seeks entitlement to service connection for dental condition, claimed as imploding teeth, to include as due to an undiagnosed illness.

1. Factual Background

A review of the Veteran's STRs shows that he denied any severe tooth or gum trouble during his September 1989 enlistment examination and the clinician noted that his teeth were acceptable.  A November 1989 Dental Health Questionnaire shows the Veteran reported a temporary filling fell out and his wisdom tooth was loose.  A November 1989 dental record also noted a missing filling in the right lower tooth, and additionally noted mild gingivitis.  In December 1989 the Veteran had his upper right wisdom tooth extracted.  In January 1990, the Veteran was seen for complaints of soreness of his right lower tooth when biting on it.  The following day, the Veteran stated his right lower tooth hurt when biting down since the filling was done.  A February 1990 dental record noted mild gingivitis.  In March 1990, the Veteran was assessed with heavy subcal gingivitis with bleeding and rescission.  The dentist reviewed brushing and flossing with the Veteran.  Another dental record dated two weeks later noted that the Veteran's dental condition was greatly improving.  A July 1991 dental record noted generalized supragingivitis calculus and a generalized bleeding problem.  Lastly, a July 1991 separation examination noted dental defects listed as "class II" and "periodontal II."  The Veteran denied any severe tooth or gum trouble.

Navy Reserve STRs show the Veteran denied severe tooth or gum trouble in July 1993.  The Veteran again denied severe tooth or gum trouble in August 1994.  A June affiliation examination noted no significant changes since the previous July 1994 physical examination.  The Veteran again denied severe tooth or gum trouble.  A September 1997 periodic examination noted missing wisdom teeth.  Under "dental defects and diseases" the clinician noted an examination "type 2" and "class 3."  The Veteran denied severe tooth or gum trouble.  A dental record of the same date noted bleeding upon probing and calculus with no pockets or bone loss.  

A November 2002 Navy Reserve enlistment examination noted acceptable dental defects and diseases.  The Veteran denied any severe tooth or gum trouble.  A May 2003 dental STR noted the Veteran was class III and the Veteran complained of dental pain.  A June 2003 STR shows the Veteran was notified he was dental class III, which meant he had a dental condition that could lead to a dental emergency within the proceeding 12 months, resulting in a temporary "not dentally qualified" status.  A November 2003 separation from Navy reserves examination noted an abnormal mouth due to tartar and cavities.  

The Veteran underwent a VA dental examination in July 2010.  The examiner noted chronic active periodontal disease since the Veteran's time in service with marked gingival inflammation and marked build-up of calculus.  The Veteran reported having his teeth cleaned every four months; however, the examiner noted that the clinical picture was not consistent with that report.  The examiner stated that he was unable to provide an etiological opinion without resorting to mere speculation.  However, the examiner further stated that there was no literature supporting a conclusion that the Veteran's dental condition resulted from environmental exposure.  In addition, the examiner noted that causes of periodontal disease were multi-variable including natural immunity, oral hygiene and routine dental care.  Based on the above, the examiner found that any connection of environmental exposure and a periodontal diagnosis would be pure conjecture and not supported by the medical literature.

At a May 2017 Board videoconference hearing, the Veteran testified that he had perfect teeth prior to enlisting in the Navy, and that since returning from his deployment in the Persian Gulf his gums bled and receded resulting in missing teeth.

2. Legal Analysis

Initially, the Board notes that, with regard to the Veteran's dental condition, he has been diagnosed with chronic active periodontal disease, marked gingival inflammation, and marked build-up of calculus.  Additionally, the Board notes that the July 2010 VA examiner concluded that there was no medical literature supporting a conclusion that the Veteran's dental condition resulted from environmental exposure.  Accordingly, the Board finds that the Veteran does not have an undiagnosed disability or a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.

Therefore, because the Veteran's dental condition has been specifically attributed to a known diagnoses, and such are not conditions for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for that condition as a result of an undiagnosed illness is not warranted.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for dental condition due to an undiagnosed illness under 38 C.F.R. § 3.317.  

The Board will now address whether the Veteran's dental condition is otherwise related to active duty service. 

As noted above, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The Federal Circuit Court defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97.  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id. 

Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).

Parenthetically, it should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97; see also Nielson v. Shinseki, 23 Vet. App. 56, 60-61 (2009).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for compensation purposes.

Initially, the Board notes that the Veteran does not allege, and the available evidence does not show, any dental trauma in service resulting in disability.  The STRs only show surgical removal of a wisdom tooth, a missing filling, gingivitis, bleeding gums and rescission.  The STRs, both during active duty service and Navy Reserve service, routinely show the Veteran checked the appropriate box to indicate that he did not have severe tooth or gum trouble.  

The post service evidence of record does not show that the Veteran has a current dental disorder for which VA disability compensation is payable.  In this regard, the weight of the evidence shows a clinical diagnosis of periodontal disease which is not a compensable disability.  The Veteran was afforded a VA dental examination in July 2010.  The diagnosis was chronic active periodontal disease since the Veteran's time in service with marked gingival inflammation and a marked build-up of calculus. 

Service connection for a dental disorder for compensation purposes is not warranted in this case, as the evidence does not show a compensable dental disability that was the result of loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease.  STRs and the other lay and medical evidence of record do not establish loss of substance of the body of the maxilla or mandible due to any in-service dental trauma or bone disease. 

The record clearly shows that the Veteran has a diagnosis of periodontal disease and the evidence does not reveal a compensable dental disability.  Therefore, the claim for service connection must be denied.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 



ORDER

New and material evidence having been received; the claim of entitlement to service connection for undiagnosed illness manifested by slurred speech is reopened.

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for undiagnosed illness manifested by memory loss, and the appeal is denied.

New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for undiagnosed illness manifested by headaches, and the appeal is denied.

New and material evidence having been received; the claim of entitlement to service connection for undiagnosed illness manifested by sleep disorder is reopened.

Entitlement to service connection, to include on a secondary basis, for speech disorder, to include as due to undiagnosed illness, is denied.

Entitlement to service connection, to include on a secondary basis, for dental condition for compensation purposes, to include as due to undiagnosed illness, is denied.


REMAND
With regard to the remaining issues on appeal, the Board finds that further development is necessary.  

The Veteran seeks entitlement to service connection for tremors and muscle spasm, to include as secondary to his service-connected undiagnosed illness manifested by joint pain.  

The Veteran underwent a VA neurological examination in November 2009 at which time he was diagnosed with peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran underwent another VA examination in July 2010 to assess whether his service connection claim for tremors and muscle spasms was related to exposure to environmental hazards while stationed in the Persian Gulf.  The examiner noted a fine tremor at times which disappeared with intention.  The Veteran also reported muscle spasms that he could visualize, however, no muscle spasm was seen upon examination.  The examiner found no evidence of a muscle tremor or muscle spasm, although an EKG study was ordered.  

A July 2010 EMG study revealed bilateral tibial motor nerves within normal range, normal bilateral sural sensory nerves, and normal left median sensory nerve and right ulnar sensory nerve.  No evidence of sensory motor peripheral neuropathy of the lower or upper extremities was found.

A July 2014 VA primary care note shows the Veteran was assessed with neuropathy.  The record appears to relate the neuropathy to the Veteran's non-service-connected diabetes mellitus, and the physician noted a possible use of gabapentin pending laboratory results.

Despite being assessed with neuropathy, no medical opinion has been elicited as to whether the Veteran's neuropathy is secondary, including on an aggravation basis, to his service-connected undiagnosed illness manifested by joint pain.

Thus, the Board concludes that a VA examination is necessary to address this outstanding question of etiology of the claimed tremors and muscle spasms.  38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see Charles v. Principi, 16 Vet. App. 270 (2002); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Similarly, as noted above, VA medical records have raised the issue as to whether the Veteran has a sleep disorder, to include OSA, which is etiologically related to service.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed neurological disorder, to include tremors, muscle spasm and neuropathy.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed neurological disorder identified and provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder is etiologically related to service, to include as due to environmental exposure?  

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder was caused or aggravated a service-connected disability, to include undiagnosed illness manifested by joint pain?

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep disorder, to include OSA.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination.  All indicated studies should be completed.  

The examiner should list each diagnosed sleep disorder identified and provide an opinion concerning the following: 

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include OSA, is etiologically related to service, to include as due to environmental exposure?  

(b) If not, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sleep disorder, to include OSA, was caused or aggravated a service-connected disability?

A rationale for any opinion rendered should be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, readjudicate the claims remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


